Citation Nr: 0310082	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from September 1999 
to August 2000.  He served in Kosovo from March 14, 2000, to 
June 18, 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 2001, and April 
2001, by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a variously-diagnosed psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  Pursuant to 
authority granted by newly promulgated VA regulations, the 
Board undertook additional evidentiary development relevant 
to the issue on appeal, including requesting a VA psychiatric 
examination by a panel of two psychiatrists.  The reports of 
that examination have been placed in the appellate record.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  

In a document filed in August 2001 entitled "Demand for 
Supplemental Statement of the Case" and "Notice of Intention 
to File a Writ with the CAVC," the veteran's attorney argued 
that the veteran was unemployable due to psychiatric 
disability which was manifest in service, and claimed 
entitlement to disability compensation pursuant to 38 C.F.R. 
§§ 4.130, 4.16, and 3.340 based on inability to retain 
employment.  The Board construes the contentions as a claim 
for a total rating based on individual unemployability 
(TDIU).  The issue of entitlement to a TDIU is referred to 
the RO for appropriate consideration.  

During the pendency of the appeal at the Board the veteran's 
attorney has also submitted materials that raise the issue of 
entitlement to service connection for disability associated 
with exposure to toxic substances while serving in Kosovo.  
That issue is likewise referred to the RO for appropriate 
action.  




REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issue on appeal may be further reviewed 
by the Board.

Initial RO review of new evidence  

Pursuant to the Board's development, the veteran underwent a 
VA examination in March 2003 by a panel of two psychiatrists 
and that examination resulted in a lengthy examination report 
that must be reviewed in connection with the veteran's 
appeal.  

The adjudication of this appeal is controlled by the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, (Fed. Cir. 
May 1, 2003), which invalidated portions of the above-
referenced VA regulations that were promulgated to enable the 
Board to conduct evidentiary development and decide appeals 
using the evidence it had obtained.  Specifically, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
originating agency initial consideration or obtaining the 
appellant's waiver.  The Federal Circuit found that the 
regulation is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  
Consequently, the case must be remanded to the RO for initial 
consideration of this newly-obtained material in accordance 
with the usual adjudication procedures.  

The evidence obtained by the Board consists of the joint 
report of two VA psychiatrists who examined the veteran in 
March 2003, a separate copy of which was signed by each 
examiner.  It should be noted that although the report refers 
to a March 10, 2003, psychological test report prepared by a 
psychologist, that report is not in the claims file and 
should be obtained before the case is reviewed further.  

VCAA compliance  

There has been an additional significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), which, among other changes, expanded the notification 
and duty to assist obligations owed to claimants.  Since May 
2001, regulations to implement the VCAA have been issued [66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159)] and the requirements of the VCAA have been 
further clarified by the United States Court of Appeals for 
Veterans Claims (Court) in Quartuccio v. Principi, 16 Vet. 
App 83 (2002).  

In the present case, the record shows that the RO has not 
adequately referenced or discussed the VCAA in developing and 
adjudicating the veteran's appeal.  In particular, the RO has 
not provided notice to the veteran of the requirements of the 
VCAA, including the division of responsibilities between VA 
and the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration.  Nor has the RO addressed the extent to which 
the VCAA was satisfied.  See Quartuccio, Id.; Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Under the 
regulations, as interpreted by Quartuccio, VA must notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
VA must also advise a claimant which evidence the claimant 
must supply and which evidence the VA will obtain on his or 
her behalf.  

Although the Board has undertaken various development actions 
pursuant to the expanded VA duty to assist, the notification 
requirements remain to be satisfied.  The Board's development 
actions may or may not ultimately prove to be adequate to 
comply with the VCAA's expanded duty to assist requirements, 
depending on the veteran's response to notification of the 
evidence obtained by the Board.  Regardless of the actions 
taken by the Board, it will be the responsibility of the RO 
to ensure that all of the VCAA requirements are satisfied.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should take appropriate steps 
to obtain for the file a copy of the 
March 10, 2003, VA psychological test 
report by Jeremy Crosby, PsyD, which is 
referenced in the March 2003 VA 
psychiatric examination report.

2.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken as to the issue on appeal.  

3.  The RO should readjudicate the appeal 
in light of all of the evidence of 
record.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his attorney should be given 
a reasonable period of time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


